Title: To James Madison from James Monroe, 26 May 1822
From: Monroe, James
To: Madison, James


                
                    Dear Sir,
                    Washington May 26, 1822.
                
                Dr. Wm. Thornton who has long enjoyed your good opinion, has expressed a wish that I would also afford him a testimonial of mine, addressed to some friend, to be retained in his possession. To this request,

I have willingly acceded, and have presumed, that it might be agreeable to you, and particularly gratifying to him, that it should be addressed to you. I became acquainted with him, before the government was established in this city, and have since my residence here, had opportunities, of improving that acquaintance. He has long had the direction of the patent office, in the management of which, he has shown ability, and given satisfaction to the government; and before his appointment to this office, he held that of a Commissioner, of the public buildings of this city, in which I have always understood, that he was equally successful. I regard him as a man of strict integrity, possessing considerable literary attainments, patriotic, & of amiable disposition. He has always, in common with the general sentiment of our fellow citizens, taken a deep interest, in the success of our southern neighbors, in the great cause in which they are engaged. I am not aware that it is his intention, to withdraw from his present office, nor is this letter given on the presumption of such an event. In whatever line however he may embark, he will carry with him my best wishes for his welfare. I am dear Sir with the highest respect & esteem very sincerely yours
                
                    (Signed) James Monroe
                
            